DAVIES, Judge
(concurring specially).
I concur generally with the majority opinion, but choose to write separately out of concern that, on remand, the district court may misinterpret the decision.
The problem is that the district court treated the immunity issue as a single question relating to the case as a whole, rather than as a series of questions, separately evaluating MTC’s immunity as to each of its alleged 15-plus missteps.2 With the issue presented to us as a single question, our decision must be against immunity — and for the case going forward — if even one of the negligent acts alleged is outside the MTC’s immunity protection and though immunity may bar recovery on almost all the allegedly negligent acts.
Had the district court addressed the immunity question separately as to each of the allegedly negligent acts, our answer on appeal would have been a mixture of yes and no answers. The majority opinion suggests the answers to some of those 15-plus questions, but without a record basis for doing so. I want to make explicit that, on remand, the district court must itself rule on immunity as to each suggested basis for liability and limit the trial to only those claims on which the MTC does not enjoy immunity. This may, consequently, be one of the least helpful “certified question” decisions in the history of this court.

. Respondent's brief includes a list of 15 allegedly faulty MTC decisions on which liability might be based. Respondent then suggests that even that is "not intended to be an exhaustive list.”